DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 01/13/2020. Claims 1-30 are pending in the Application, with independent Claims 1, 8, 15, 22, 25 and 28.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rigetti et al. (Pub. No. US 20170228483) Pub. Date: 2017-08-10 in view of Neill et al. (Pub. No. US 20210036206) Filed: 2019-06-28.
Regarding independent Claims 1, 8, 15, 22, 25 and 28, Rigetti discloses a system and method for analyzing quantum information processing circuit, comprising:
a memory and a classical processor that executes a computer executable components; FIG. 2A, The computer system 200 includes processor(s) 203 and memory 204. [0036] The processor(s) 203 can include any type of data processor that executes instructions, for example, to generate output data based on data inputs. For example, the processor(s) 203 can run the programs 208 by executing or interpreting the scripts, functions, executables, or other modules contained in the programs 208.
simulating, using a classical processor, a quantum circuit;
[0021] In some aspects of what is described here, a simulation-driven design tool can be used to design quantum devices and quantum integrated circuits. [0045] The quantum circuit analysis tool 213 can obtain the linear response function 224 of the quantum information processing circuit and determine simulated operating parameters 225 of the quantum information processing circuit based on the linear response function 224.
compiling a quantum circuit by unrolling complex gates to a quantum processor's basis gates wherein the basis gates and the topology are properties of the quantum processor;
FIG. 2D [0078] At 292, operating parameters of the quantum circuit are extracted. In some cases, the operating parameters can be extracted from the solution to the Schrödinger equation obtained at 290. In some cases, one or more of the operating parameters can be obtained by applying other equations, approximations or assumptions to the composite circuit model. The operating parameters can be or include, for example, the simulated operating parameters 225 in FIG. 2B.
a visualization component that generates a visualization of the qubit relaxation.  [0056] FIG. 2C is a screenshot of an example graphical user interface (GUI) 240 of a computer system application. The workspace 241 can display a rendering of the quantum information processing circuit and receive user input, for example, to modify the quantum information processing circuit.

Rigetti does not explicitly disclose “a determination component that sets a desired threshold for a percentage of a qubit relaxation across the quantum circuit”
Rigetti substantially discloses calculating a qubit relaxation Par. [0094] The qubit relaxation rate of the qubit can be computed, for example, using the Fermi Golden formula.
However, in analogous art, Neill discloses as illustrated in FIG. 5, simulation results 500 for the relaxation time T1 of the four qubits of the example quantum computing chip design of FIGS. 4A-4B. [0066] The plot includes a horizontal axis 504 representing a qubit frequency in GHz and a vertical axis 502 representing the relaxation time T1 in microseconds. The results were obtained by cooling down the quantum computing chip shown with reference to FIGS. 4A-4B to an operating temperature, e.g. a temperature significantly lower than 1K, and repeatedly measuring each of the four qubits' 506, 508, 510, and 512 relaxation time for different qubit frequencies. For a qubit frequency above approximately 5.1 GHz each of the four qubits has a relaxation time of 20 microseconds or more in the majority of instances. In particular, the relaxation times T1 for the four qubits is not significantly different from the relaxation times of standard transmon qubits without a tunable qubit coupler (not shown).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to measure the relaxation time based on the simulation results as taught by Neill, FIG. 5, in the  quantum information processing circuit of Rigetti as to control, program and maintain quantum hardware   realization of large-scale quantum computing.
 
Regarding independent Claims 22, 25 and 28, Rigetti additionally discloses a transmitting component that transmits a computed quantum circuit to the classical computer;  [0035] The programs 208 can obtain input data from the memory 204, from another local source, or from one or more remote sources (e.g., via a communication link). The programs 208 can generate output data and store the output data in the memory 204, in another local medium, or in one or more remote devices (e.g., by sending the output data via the communication link).

Regarding Claim 2, Rigetti discloses simulation component selects a device while building the quantum circuit.  [0054] the quantum circuit analysis tool 213 determining simulated operating parameters 225 based on the linear response function 224 for the current iteration of the feedback process; and the design tool 211 modifying the circuit specification 223 for the next iteration of the feedback process. 

Regarding Claims Rigetti discloses 3, 17, 23,  26, 29, Rigetti does not explicitly disclose “qubit relaxation”. However, in analogous art, Neill discloses as illustrated in FIG. 5, simulation results 500 for the relaxation time T1 of the four qubits to measure the relaxation time, for the same obvious reasons as described in the independent Claims above. 

Regarding Claims 4, 11, 16, 26, 18, Rigetti discloses execution times for the respective basis gates; 
[0036] The processor(s) 203 can include any type of data processor that executes instructions, for example, to generate output data based on data inputs. For example, the processor(s) 203 can run the programs 208 by executing or interpreting the scripts, functions, executables, or other modules contained in the programs 208.
[0064] FIG. 2D is a flow diagram of an example process 280 for analyzing a quantum circuit (e.g., a quantum information processing circuit) or another type of quantum system.  

Regarding Claims 5-7, 12-14,  19-21, 24, 27, 30, Rigetti discloses visualization of qubit errors; [0056] FIG. 2C is a screenshot of an example graphical user interface (GUI) 240 of a computer system application. The workspace 241 can display a rendering of the quantum information processing circuit and receive user input, for example, to modify the quantum information processing circuit. [0058] The tool bar 243 includes multiple buttons that can be selected by the user, for example, to invoke pre-defined functions, embedded applications or other programs. The example tool bar 243 in FIG. 2C includes a linear response button 244, a load specification button 245, a feedback process button 246, an input parameter button 247 and a quantum analysis button 248. A tool bar may include additional or different features.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: August 2, 2022
Non-Final Rejection 20220801
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov